DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on July 27, 2020, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
The invention as recited in claim 1 (and in other claims) is interpreted as follows: Using a generic computer to one can compare the distances by looking at a map. Examiner notes that a person can operate a generic computer user interface to recognize where to send data for backup.  The system as recited does it generic functions to analyzing movement data and determining if user behavior predicts where data should be transferred to in anticipation of a user’s movements. An off the shelf computer system can perform these functionalities, i.e., providing backup data as recited in the preamble. The interpretation of claim is that a person looks at user movement/behavior data on a computer screen, recognizes where data should be transferred in anticipation of said movement/behavior.  Without further clarifications, the invention is understood as stated above.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and system of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: a computing device and data centers.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
identifying information related to a computing device performing a backup, the information comprising geographic information, network information, and user behavior of a user associated with the computing device (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, identifying user locations. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); 
identifying a first data center where the backup is stored based on the information (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, identifying user’s data location information. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); and 
identifying patterns of movement of the computing device over a period of time and respective distances between the computing device and a plurality of data centers (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, identifying patterns. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
predicting a location of the computing device subsequent to the period of time based on the patterns of movement (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, predicting a location. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
in response to determining that a second data center of the plurality of data centers is closer to the location than the first data center, scheduling, subsequent to the period of time, a transfer of the backup from the first data center to the second data center (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, scheduling a transfer. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
transferring the backup to the second data center using a secure reliable transport protocol in accordance with the scheduled transfer (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, transferring data. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer-readable medium , computer storage, memory, and a processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 27-29 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computer storage, memory, and a processor, and a network, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 27-29 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Process” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) 2-10, 12-19 add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US Pub. No. 20190188089) in view of Theroux et al. (US Pub. No. 20190289061).

With respect to claim 1, Mueller et al. teaches a method of fast recovery of backup data, the method comprising: 
identifying information related to a computing device performing a backup, the information comprising geographic information, network information, and user behavior of a user associated with the computing device (Paragraph 57 discloses data center's free storage capacity, a location identifier, a data transfer bandwidth and another attribute, such as, for example, a cost. For each data center a specific at least one (or more) time-stamped record(s) may be maintained); 
identifying a first data center where the backup is stored based on the information (Paragraph 57 discloses the backup service provider registry may be stored in any of the data centers); 
transferring the backup to the second data center using a secure reliable transport protocol in accordance with the scheduled transfer (Paragraph 61 discloses stablishing, 114, a backup communication connection between the source data center and the target data center, and transferring, 116, data from the source data center to the target data center (DC)).  Mueller et al. does not disclose identifying patterns of movement.
	However, Theroux et al. teaches identifying patterns of movement of the computing device over a period of time and respective distances between the computing device and a plurality of data centers (Paragraph 74 discloses identify the various locations at which the file was stored, accessed, transferred, or otherwise updated and Paragraph 46 discloses implement various types of known machine-learning algorithms designed to measure and test executed file transfers using various types of files and various transfer paths, and to infer therefrom optimal selection techniques for obtaining desired outcomes with respect to file transfers, which may then be utilized to predict subsets of the metadata 116 that are thought to be most useful in obtaining a desired outcome with respect to requested file transfers); 
predicting a location of the computing device subsequent to the period of time based on the patterns of movement (Paragraph 46 discloses implement various types of known machine-learning algorithms designed to measure and test executed file transfers using various types of files and various transfer paths, and to infer therefrom optimal selection techniques for obtaining desired outcomes with respect to file transfers, which may then be utilized to predict subsets of the metadata 116 that are thought to be most useful in obtaining a desired outcome with respect to requested file transfers); 
in response to determining that a second data center of the plurality of data centers is closer to the location than the first data center, scheduling, subsequent to the period of time, a transfer of the backup from the first data center to the second data center (Paragraph 6 discloses a scheduling system for scheduling executions of tasks within a distributed computing system may include instructions stored on a non-transitory computer readable storage medium and executable by at least one processor. The system may include a file transfer manager configured to cause the at least one processor to determine a file for transfer from a source location to a target location, the file being associated with file metadata characterizing the file, and with an organization).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mueller et al. (FORECAST RECOMMENDED BACKUP DESTINATION) with Theroux et al. (OPTIMIZATION OF PATH SELECTION FOR TRANSFERS OF FILES).  This would have improved data transferring by scheduling data for improved efficiency based on machine learning for a user/enterprise’s actions.  See Theroux et al. Paragraphs 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data transferring.  The close relation between both of the references highly suggest an expectation of success.

	
The Mueller et al. reference as modified by Theroux et al. teaches all the limitations of claim 1.  With respect to claim 2, Mueller et al. discloses the method of claim 1, wherein scheduling the transfer of the backup to the second data center further comprises: 
determining that the computing device was at the location at a first time in the period of time (Paragraph 47 discloses the suitable backup service provider may at least be a predefined first distance—e.g., 30 kilometers, other distances also possible—away from the source data center. Additionally, the suitable backup service provider may be on a higher geographical level than the source data center); 
predicting that the computing device will be at the location at a second time subsequent to the period of time (Paragraph 47 discloses the suitable backup service provider may at least be a predefined first distance—e.g., 30 kilometers, other distances also possible—away from the source data center. Additionally, the suitable backup service provider may be on a higher geographical level than the source data center); and 
in response to determining that (1) the first data center is more a threshold distance away from the location and (2) the second data center of the plurality of data centers is within the threshold distance to the location, scheduling the transfer (Paragraph 47 discloses the suitable backup service provider may at least be a predefined first distance—e.g., 30 kilometers, other distances also possible—away from the source data center. Additionally, the suitable backup service provider may be on a higher geographical level than the source data center and Paragraph 47 discloses  the distance of the target data center may be adjustable to rules and regulations, and it may be decided initially, that the target data center may have less potential to be inundated, damaged, or otherwise harmed by a flood).
	The Mueller et al. reference as modified by Theroux et al. teaches all the limitations of claim 2.  With respect to claim 3, Theroux et al. discloses the method of claim 2, further comprising scheduling the transfer to occur prior to the second time such that data in the backup is available for access from the second data center at the second time (Paragraph 6 discloses a scheduling system for scheduling executions of tasks within a distributed computing system may include instructions stored on a non-transitory computer readable storage medium and executable by at least one processor. The system may include a file transfer manager configured to cause the at least one processor to determine a file for transfer from a source location to a target location, the file being associated with file metadata characterizing the file, and with an organization).
	The Mueller et al. reference as modified by Theroux et al. teaches all the limitations of claim 2.  With respect to claim 4, Theroux et al. discloses the method of claim 2, wherein the period of time is reoccurring, wherein the first time corresponds to the second time, and wherein predicting that the computing device will be at the location at the second time comprises determining that computing device was present at the location for at least a threshold number of times during the first time (Paragraph 6 discloses a scheduling system for scheduling executions of tasks within a distributed computing system may include instructions stored on a non-transitory computer readable storage medium and executable by at least one processor. The system may include a file transfer manager configured to cause the at least one processor to determine a file for transfer from a source location to a target location, the file being associated with file metadata characterizing the file, and with an organization).

	The Mueller et al. reference as modified by Theroux et al. teaches all the limitations of claim 2.  With respect to claim 5, Theroux et al. discloses the method of claim 2, wherein scheduling the transfer of the backup to the second data center further comprises: 
determining that at least two data centers of the plurality of data centers are within the threshold distance from the location, wherein the at least two data centers includes the second data center (Paragraph 24 discloses administering a widely-distributed collection of data centers and other data storage location); and 
selecting the second data center from the at least two data centers for transferring the backup in response to determining that a communication latency between the computing device and the second data center is lower than communication latencies between the computing device and the remaining data centers of the at least two data centers (Paragraph 23 discloses consumers of the hosting service 110 may elect to receive varying quantities of available data storage, security requirements, latency requirements, or virtually any other aspect or characteristic of desired services).
	The Mueller et al. reference as modified by Theroux et al. teaches all the limitations of claim 1.  With respect to claim 6, Mueller et al. discloses the method of claim 1, further comprising: replicating the backup between the first data center and the second data center (Paragraph 53 discloses the backup service provider registry may be in parts (e.g., separately backed up portions in separate data centers of the network) or completely replicated on all or a subset of the data centers of the network).
	The Mueller et al. reference as modified by Theroux et al. teaches all the limitations of claim 1.  With respect to claim 7, Theroux et al. discloses the method of claim 1, further comprising: 
determining that the computing device is using a virtual private network (Paragraph 4 discloses All such private WANs provide their organizational owners with varying degrees of privacy and control with respect to organizational data. Consequently, in addition to providing organizations with secure, confidential communications, such private WANs may enable varying degrees of control and flexibility in enforcing various organizational policies with respect to how network resources are utilized, and may also be configured to provide a desired level of service quality (e.g., characterized by a guarantee of specified transfer speeds and/or network availability)); and 
delaying the backup until the computing device is connected to a faster network (Paragraph 4 discloses All such private WANs provide their organizational owners with varying degrees of privacy and control with respect to organizational data. Consequently, in addition to providing organizations with secure, confidential communications, such private WANs may enable varying degrees of control and flexibility in enforcing various organizational policies with respect to how network resources are utilized, and may also be configured to provide a desired level of service quality (e.g., characterized by a guarantee of specified transfer speeds and/or network availability)).
	The Mueller et al. reference as modified by Theroux et al. teaches all the limitations of claim 7.  With respect to claim 8, Theroux et al. discloses the method of claim 7, wherein the computing device is connected to the VPN over a mobile network (Paragraph 85 discloses personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like).
	The Mueller et al. reference as modified by Theroux et al. teaches all the limitations of claim 1.  With respect to claim 9, Theroux et al. discloses the method of claim 1, wherein the secure reliable transport protocol is Synology Internet Transfer Accelerator (SITA) (Paragraph 19 teaches a virtual private network, and which various security protocols and other transmissions techniques are utilized in order to execute private, secure data transfers using an otherwise public network (e.g., the public Internet, not specifically illustrated in the example of FIG. 1). As also known and described herein, the private WAN 108 also may include varying levels of proprietary hardware and/or network infrastructure (e.g., private application servers, firewalls, and/or network traffic management hardware/software)).
	With respect to claim 11, Mueller et al. teaches a system of fast recovery of backup data, the system comprising: 
a hardware processor (Paragraph 85 discloses a processor) configured to: 
identify information related to a computing device performing a backup, the information comprising geographic information, network information, and user behavior of a user associated with the computing device (Paragraph 57 discloses data center's free storage capacity, a location identifier, a data transfer bandwidth and another attribute, such as, for example, a cost. For each data center a specific at least one (or more) time-stamped record(s) may be maintained); 
identify a first data center where the backup is stored based on the information (Paragraph 57 discloses the backup service provider registry may be stored in any of the data centers); 
transfer the backup to the second data center using a secure reliable transport protocol in accordance with the scheduled transfer (Paragraph 61 discloses stablishing, 114, a backup communication connection between the source data center and the target data center, and transferring, 116, data from the source data center to the target data center (DC)).  Mueller et al. does not disclose identifying patterns of movement.
	However, Theroux et al. teaches identify patterns of movement of the computing device over a period of time and respective distances between the computing device and a plurality of data centers (Paragraph 74 discloses identify the various locations at which the file was stored, accessed, transferred, or otherwise updated and Paragraph 46 discloses implement various types of known machine-learning algorithms designed to measure and test executed file transfers using various types of files and various transfer paths, and to infer therefrom optimal selection techniques for obtaining desired outcomes with respect to file transfers, which may then be utilized to predict subsets of the metadata 116 that are thought to be most useful in obtaining a desired outcome with respect to requested file transfers);
predict a location of the computing device subsequent to the period of time based on the patterns of movement (Paragraph 46 discloses implement various types of known machine-learning algorithms designed to measure and test executed file transfers using various types of files and various transfer paths, and to infer therefrom optimal selection techniques for obtaining desired outcomes with respect to file transfers, which may then be utilized to predict subsets of the metadata 116 that are thought to be most useful in obtaining a desired outcome with respect to requested file transfers); 
in response to determining that a second data center of the plurality of data centers is closer to the location than the first data center, schedule, subsequent to the period of time, a transfer of the backup from the first data center to the second data center (Paragraph 6 discloses a scheduling system for scheduling executions of tasks within a distributed computing system may include instructions stored on a non-transitory computer readable storage medium and executable by at least one processor. The system may include a file transfer manager configured to cause the at least one processor to determine a file for transfer from a source location to a target location, the file being associated with file metadata characterizing the file, and with an organization).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mueller et al. (FORECAST RECOMMENDED BACKUP DESTINATION) with Theroux et al. (OPTIMIZATION OF PATH SELECTION FOR TRANSFERS OF FILES).  This would have improved data transferring by scheduling data for improved efficiency based on machine learning for a user/enterprise’s actions.  See Theroux et al. Paragraphs 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data transferring.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 20, Mueller et al. teaches a non-transitory computer readable medium storing thereon computer executable instructions for fast recovery of backup data, including instructions for: 
identifying information related to a computing device performing a backup, the information comprising geographic information, network information, and user behavior of a user associated with the computing device (Paragraph 57 discloses data center's free storage capacity, a location identifier, a data transfer bandwidth and another attribute, such as, for example, a cost. For each data center a specific at least one (or more) time-stamped record(s) may be maintained); 
identifying a first data center where the backup is stored based on the information (Paragraph 57 discloses the backup service provider registry may be stored in any of the data centers); 
transferring the backup to the second data center using a secure reliable transport protocol in accordance with the scheduled transfer (Paragraph 61 discloses stablishing, 114, a backup communication connection between the source data center and the target data center, and transferring, 116, data from the source data center to the target data center (DC)).  Mueller et al. does not disclose identifying patterns of movement.
	However, Theroux et al. teaches identifying patterns of movement of the computing device over a period of time and respective distances between the computing device and a plurality of data centers (Paragraph 74 discloses identify the various locations at which the file was stored, accessed, transferred, or otherwise updated and Paragraph 46 discloses implement various types of known machine-learning algorithms designed to measure and test executed file transfers using various types of files and various transfer paths, and to infer therefrom optimal selection techniques for obtaining desired outcomes with respect to file transfers, which may then be utilized to predict subsets of the metadata 116 that are thought to be most useful in obtaining a desired outcome with respect to requested file transfers); 
predicting a location of the computing device subsequent to the period of time based on the patterns of movement (Paragraph 46 discloses implement various types of known machine-learning algorithms designed to measure and test executed file transfers using various types of files and various transfer paths, and to infer therefrom optimal selection techniques for obtaining desired outcomes with respect to file transfers, which may then be utilized to predict subsets of the metadata 116 that are thought to be most useful in obtaining a desired outcome with respect to requested file transfers); 
in response to determining that a second data center of the plurality of data centers is closer to the location than the first data center, scheduling, subsequent to the period of time, a transfer of the backup from the first data center to the second data center (Paragraph 6 discloses a scheduling system for scheduling executions of tasks within a distributed computing system may include instructions stored on a non-transitory computer readable storage medium and executable by at least one processor. The system may include a file transfer manager configured to cause the at least one processor to determine a file for transfer from a source location to a target location, the file being associated with file metadata characterizing the file, and with an organization).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mueller et al. (FORECAST RECOMMENDED BACKUP DESTINATION) with Theroux et al. (OPTIMIZATION OF PATH SELECTION FOR TRANSFERS OF FILES).  This would have improved data transferring by scheduling data for improved efficiency based on machine learning for a user/enterprise’s actions.  See Theroux et al. Paragraphs 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data transferring.  The close relation between both of the references highly suggest an expectation of success.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US Pub. No. 20190188089) and Theroux et al. (US Pub. No. 20190289061) in further view of Mehta et al. (US Pub. No. 20190278663).

The Mueller et al. reference as modified by Theroux et al. teaches all the limitations of claim 1.  With respect to claim 10, Mueller et al. as modified by Theroux et al.  does not disclose determining a difference between the backup and prior backup in the second data center.
However, Mehta et al. teaches the method of claim 1, wherein the second data center comprises a prior backup of the computing device, further comprising: 

determining a difference between the backup and prior backup in the second data center (Paragraph 158 discloses Synthetic full backups consolidate the data from the latest full backup or synthetic full backup and any subsequent incremental and/or differential backups into one archive file, instead of reading and backing up data directly from the client computer); and 
transferring only the difference to the second data center (Paragraph 158 discloses Synthetic full backups consolidate the data from the latest full backup or synthetic full backup and any subsequent incremental and/or differential backups into one archive file, instead of reading and backing up data directly from the client computer).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mueller et al. (FORECAST RECOMMENDED BACKUP DESTINATION) and Theroux et al. (OPTIMIZATION OF PATH SELECTION FOR TRANSFERS OF FILES) with Mehta  et al. (RECOVERY POINT OBJECTIVE (RPO) DRIVEN BACKUP SCHEDULING IN A DATA STORAGE MANAGEMENT SYSTEM USING AN ENHANCED DATA AGENT).  This would have improved data transferring by scheduling data for improved efficiency based on machine learning for a user/enterprise’s actions.  See Theroux et al. Paragraphs 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data transferring.  The close relation between both of the references highly suggest an expectation of success.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20110238775 is directed to Virtualized Data Storage Applications And Optimizations: [0023] An embodiment of the invention may be used to communicate large amounts of data from a data center to a branch location. In this embodiment, a virtual storage array provides branch location users with immediate access to the data set stored at the data center. This access is provided by accessing and prefetching storage blocks over the WAN from the data center. Storage blocks retrieved from the data center in this manner are cached and/or copied to data storage at the branch location. Additionally, remaining portions of the data set at the data center are transferred in the background over the WAN to the branch location for storage. Updated storage blocks are transferred from the branch location to the data center for data backup and snapshots.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154